Fourth Court of Appeals
                                       San Antonio, Texas
                                             February 6, 2019

                                           No. 04-18-00714-CV

                     ESTATE OF JOANNE COOKSEY FRIEND, DECEASED,

                             From the County Court, Uvalde County, Texas
                                        Trial Court No. 6904-16
                            Honorable Polly Jackson Spencer, Judge Presiding


                                              ORDER

       Appellant’s brief was originally due December 31, 2018. We granted appellant an
extension of time until January 30, 2019, to file the brief. Neither the brief nor a motion for
extension of time has been filed.

         We order appellant, Suzanne Friend Johnston, to file, by February 19, 2019, appellant’s
brief and a written response reasonably explaining her failure to timely file the brief. If appellant
fails to file a brief and the written response by the date ordered, we will dismiss the appeal for
want of prosecution. See Tex. R. App. P. 38.8(a).




                                                      _________________________________
                                                      Luz Elena D. Chapa, Justice


        IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said court on
this 6th day of February, 2019.



                                                      ___________________________________
                                                      KEITH E. HOTTLE,
                                                      Clerk of Court